DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the most proximal portion of the annular surface that defined the central bore, comprising a frustum of a frustoconical cross-section of the inner seal portion (claims 1 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally see the 112(a) written description rejection of these limitations below as overcoming such would likely obviate this rejection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-9, 11-12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1 and 8 each recite the limitation “a most proximal portion of the annular surface comprises a frustum of a frustoconical cross-section of the inner seal portion” in combination with the limitation that the central bore is “defined by” the annular surface. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically it appears from the Figures and any related description that the frustoconical portions (i.e. 112) are not on the most proximal portion of the annular surface that defines the central bore as the surface 110 would have to reasonably be considered the most proximal portion. Appropriate correction is required. Examiner recommends claiming that “a frustum of a frustoconical cross-section of the inner seal portion is connected to the annular surface defining the central bore and faces away from the central bore”.

Claims 1 and 8 each recite the limitation “a semi-compliant ring joint gasket”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the only references to semi-compliant are with reference to the ring seal (i.e. 100) not the ring joint gasket (i.e. 12) (e.g. see the only two reference in the instant specification at page 5 lines 13-14 and page 6 lines 4-7). Appropriate correction is required. Examiner recommends claiming that the ring seal is semi-compliant if such was the intent.

Claims 3-4, 9, 11-12, and 16-18 fail to meet the written description requirement at least by virtue of respectively depending (i.e. directly or indirectly) on claims 1 or 8, which fail to meet the written description requirement as laid out above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-9, 11-12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a ring seal (100) comprising:… a semi-compliant ring joint gasket (12)…that engages the annular outer seal portion of the ring seal…”. This limitation is indefinite as it is unclear whether Applicant is claiming that the ring joint gasket (12) is part of the ring seal (100) or is merely part of the gasket assembly (120) and is installed with the ring seal. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim the ring joint gasket (12) as part of the overall gasket assembly (120). More specifically this means Examiner recommends/interprets that the clauses beginning at lines 3, 4, 6, and 8 should be indented, and there should be an “and” at the end of line 7.

Claim 8 recites the limitation “wherein the ring seal comprises:…engaging the inner surface of the ring joint gasket with the annular outer seal portion of the ring seal”. This limitation is indefinite as it is unclear how an “engaging” method limitation can be within the “ring seal comprising” limitation (i.e. as the “engaging” clause is indented and separated by an “and” indicating it is the last item in a list). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim that “engaging the inner surface of the ring joint gasket with the annular outer seal portion of the ring seal” should not be indented, the “and” at the end of the prior clause (i.e. in line 13) should be removed, and an “and” should be added to the end of line 8.

Claims 3-4, 9, 11-12, and 16-18 are indefinite at least by virtue of respectively depending (i.e. directly or indirectly) on claims 1 or 8, which as laid out above are indefinite.

Examiner’s Comments/recommendations
Examiner notes that it appears that upon overcoming the 112 rejections in the manner as detailed by Examiner above, the drawing objections would be obviated and the claims would likely be in condition for allowance. However any final determination on allowability would depend on the exact language of any claim amendments, and in light of any updated search and/or consideration required by such amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675